Title: From James Madison to James Monroe, 24 December 1785
From: Madison, James
To: Monroe, James


Dear Sir
Richmond Decr. 24. 1785
The proceedings of the Assembly since my last dated this day week have related 1. to the Bill for establishing Religious freedom in the Revisal. 2. a Bill concerning British debts 3. a Bill concerning the Proprietary interest in the Northern Neck. 4. for reforming the County Courts. The first employed the H. of Delegates several days; The preamble being the principal subject of contention. It at length passed without alteration. The Senate I am told have exchanged after equal altercation. The preamble of the revisal for the last clause in the Declaration of Rights; an exchange wch. was proposed in the H. of D. and negatived by a Considerable Majority. I do not learn that they have made or will make any other alteration. The Bill for the payment of British debts is nearly a transcript of that which went thro’ the two Houses last year, except that it leaves the periods of instalment blank and gives the Creditor an opportunity of taking immediate execution for the whole debt if the debtor refuses to give security for complying with the instalments. The Bill was near being put off to the next Session on the second reading. A majority were for it, but having got inadvertently into a hobble, from the manner in which the question was put, the result was that Monday next should be appointed for its consideration. The arrival & sentiments of Col: Grayson will be favorable to some provision on the subject. A clause is annexed to the Bill authorizing the Executive to suspend its operation in case Congs. shall signify the policy of so doing. The general cry is that the Treaty ought not to be executed here until the posts are surrendered, and an attempt will be made to suspend the operation of the Bill on that event or at least on the event of a positive declaration from Congs. that it ought to be put in force. The last mode will probably be fixed on, notwithstanding its departure from the regular course of proceedings, and the embarrassment in which it may place Congress. The bill for reforming the County Courts proposes to select five Justices, who are to sit quarterly, be paid scantily, and to possess the Civil Jurisdiction of the County Courts, and the Criminal jurisdiction of the Genl. Court under certain restrictions. It is meant as a substitute for the Assize system, to all the objections against which it is liable, without possessing its advantages. It is uncertain whether it will pass at all, or what form it will finally take. I am inclined to think it will be thrown out. The Bill relating to the N. Neck passed the H. of D. yesterday. It removes the records into the Land Office, here, assimilates locations of surplus land to the general plan, and abolishes the Quitrent. It was suggested that the latter point was of a judiciary nature, that it involved questions of fact, of law, and of the Treaty of peace, and that the Representatives of the late proprietor ought at least to be previously heard according to the request of their agent. Very little attention was paid to these considerations, and the bill passed almost unanimously. With sincere affection I am Your friend & Servt.
J. Madison Jr.
